UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4859


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARNOLDO MORENO-SEPULVEDA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-01203-HFF-1)


Submitted:   March 23, 2011                 Decided:   March 28, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arnoldo Moreno-Sepulveda pled guilty to assault on an

inmate with the intent to cause bodily harm, in violation of 18

U.S.C. §§ 113(a), 7(3) (2006), and the district court sentenced

him   to   a   seventy-two-month       within-Guidelines               sentence.      On

appeal,    counsel   has    filed      a       brief    pursuant       to    Anders    v.

California,    386   U.S.   738   (1967),         stating       that    there   are    no

meritorious issues for appeal but asking the court to review the

reasonableness of the sentence.                 Moreno-Sepulveda has filed a

pro se supplemental brief. *        We affirm.

            Counsel questions whether the sentence is reasonable,

but he points to no specific error.                    We review a sentence for

reasonableness,      applying     an       abuse       of     discretion      standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                              This review

requires   appellate    consideration            of    both    the     procedural     and

substantive reasonableness of a sentence.                      Id.     In determining

the procedural reasonableness of a sentence, we consider whether

      *
       In his pro se brief, Moreno-Sepulveda asserts that he was
placed in double jeopardy because he was subject to prison
discipline for the assault that led to his conviction and that
the probation officer allegedly failed to interview him for the
presentence report. We have reviewed these claims and conclude
that they are without merit.     To the extent Moreno-Sepulveda
asserts that counsel provided ineffective assistance, we decline
to address this claim on direct appeal.    See United States v.
Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (providing
standard); United States v. King, 119 F.3d 290, 295 (4th Cir.
1997) (same).



                                           2
the district court properly calculated the defendant’s advisory

Guidelines    range,     considered    the       18    U.S.C.     §   3553(a)   (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                     Gall, 552 U.S. at

51; see United States v. Johnson, 587 F.3d 625, 639 (4th Cir.

2009), cert. denied, 130 S. Ct. 2128 (2010); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                      With these standards

in mind, we have reviewed the record on appeal and conclude that

Moreno-Sepulveda’s sentence is procedurally reasonable.

             We next assess the substantive reasonableness of the

sentence,      “taking      into     account          the       ‘totality     of     the

circumstances, including the extent of any variance from the

Guidelines range.’”        United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                       Where, as here,

a defendant’s sentence falls within the Guidelines range, the

district      court’s       decision           enjoys       a      presumption         of

reasonableness.      United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (“A sentence within the proper Sentencing Guidelines

range is presumptively reasonable.”).                   Because Moreno-Sepulveda

fails to rebut the presumption of reasonableness, we conclude

that   his   sentence      is   substantively          reasonable      and    that   the

district     court   did    not    abuse       its    discretion      in    imposing    a

seventy-two-month sentence.



                                           3
            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       We therefore affirm the district court’s judgment.

This   court     requires     that     counsel    inform    Moreno-Sepulveda,         in

writing,    of   the     right   to    petition     the    Supreme    Court    of   the

United States for further review.                 If Moreno-Sepulveda requests

that   a   petition      be   filed,    but    counsel     believes   that     such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must state that a copy thereof was served on Moreno-Sepulveda.

We   dispense     with    oral   argument        because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           4